DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 15, scope of claim cannot be defined since claim 15 depends on cancelled claim 12.  For purpose of examination, claim 15 will be  treated as being depended on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 14, 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brigs et al [US 2018/0330986]
►	With respect to claim 1, Briggs et al (figs 1a-2b, text [0001]-[0117]) discloses the claimed method of processing a substrate comprising:
	forming a multi-layer hard mask stack (110/108, fig 1, text [0075]-[0076]) comprising at least a first metal hard mask layer (110, TiN, text [0084]) and a second metal hard mask layer (108, ruthenium, text [0083]) underlying the first metal hard mask layer, the second metal hard mask layer being a ruthenium metal hard mask layer comprising ruthenium, the multi-layer hard mask stack formed overlying over one or more underlying layers (106, silicon oxide, text [0082]) on the substrate, the one or more underlying layers comprising a dielectric hard mask (SO2 is a hard mask material);
	etching the multi-layer hard mask stack to provide a patterned ruthenium metal hard mask layer (fig 1h, text [0107]-[0108]:  mask layer 108 being etched using material line 110 and block 124/125/126 as a combine mask) to expose portions of the one or more underlying layers; 
	etching the exposed portions of the one or more underlying layers using the patterned ruthenium metal hard mask layer as a mask to protect unexposed portions of the one or more underlying layers, the etching the exposed portions of the one or more underlying layers comprising etching portions of the dielectric hard mask layer (fig 1h, text [0109]).
►	With respect to claim 9, Briggs et al (text [0111]) teaches the etching of the one or more underlying layers comprises forming vias (trenches being filled with conductive materials).
►	With respect to claim 14, Briggs et al (text [0084]) discloses the first metal hard mask layer is a titanium nitride layer.
►	With respect to claim 15, Briggs et al (text [0082]) discloses the dielectric hard mask layer comprises at least one of SiN, SiO2, or SiON.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al [US 2018/0330986] in view of Hayashi et al [US 20018/0318140]
►	With respect to claims 2-6 and 10, the claimed parameters of thickness or Ru percentages are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller 105 USPQ233, 255 (CCPA 1955)., the selection of reaction parameters such as temperature and concentration would have been obvious.
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may be impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Moreover, Hayashi et al  (figure 3, text [0061]-[0066] ] and [0094]) teaches using Ru layer comprising 70%-95%,  thickness of 2-4nm for masking structure with reliable performance.  It would have been obvious for those skilled in the art, in view of Hayashi et al., to select the claimed ranges of thickness and Ru percentage of the second metal hard mask in process of Briggs to provide a better controlled patterning and etching of substrate processing for making device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Briggs et al [US 2018/0330986] in view of Hayashi et al [US 20018/0318140] as applied to claim 5 above, in further view of Okudaira [US 2004/0102041]
►	With respect to claim 8, Briggs et al in view of Hayashi et al substantially teaches the claimed method but does not expressly teach etching the ruthenium metal hard mask layer with a plasma etch process using a plasma comprising oxygen.
	However, Okudaira (fig 5, text [0040]) etching the ruthenium metal hard mask layer (8) with the plasma etch process using the plasma comprising oxygen.
	Therefore, it would have been obvious for those skilled in the art to modify process of Briggs et al in view of Hayashi et al by using plasma comprising oxygen as being claimed, per taught by Okudaira, to  etch the ruthenium metal mask layer for forming the patterned ruthenium metal hard mask layer as needed in substrate processing of forming device.


Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819